Citation Nr: 9903022	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  97-27 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim seeking service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and Mr. [redacted]


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel

INTRODUCTION

The veteran had active military service from November 1967 to 
November 1971.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a November 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which 
determined that new and material evidence had not been 
submitted to warrant reopening a claim seeking service 
connection for PTSD.  In December 1993, the veteran visited 
the RO to express his disagreement with the rating decision.  
His opinion was recorded on a Report of Contact Form, and 
accepted as his notice of disagreement.  The veteran was 
provided with a statement of the case in January 1994.  Also 
in January 1994, the veteran and an employee of the Vet 
Center, accompanied by the veteran's representative, appeared 
and presented testimony at a hearing on appeal before a VA 
hearing officer.  A complete transcript of the testimony is 
of record.  The veteran's hearing testimony is accepted as 
his substantive appeal.

The Board notes that in June 1997, the veteran, his wife, and 
an employee of the Vet Center, accompanied by the veteran's 
representative, appeared and presented testimony at another 
hearing on appeal before a VA hearing officer.  A complete 
transcript of the testimony is of record.  The Board also 
notes that in August 1998, the veteran and Mr. [redacted], 
accompanied by the veteran's representative, appeared and 
presented testimony at a hearing before the undersigned 
Member of the Board.  A complete transcript of the testimony 
is also of record.

It is also noted that the claims file contains additional 
evidence, submitted by the veteran directly to the Board at 
his hearing before the Board in August 1998.  Although some 
of this material appears to be duplicative, it was not all 
previously considered by the RO.  The veteran's 
representative indicated in a written presentation that the 
veteran wished to waive RO consideration of this evidence in 
accordance with 38 C.F.R. § 20.1304(c) (1998).


REMAND

The Board notes, on preliminary review of the evidentiary 
record, that the veteran's DD Form 214 does indicate that he 
served in the Republic of Vietnam and was awarded the Vietnam 
Service Medal.  Also of record is a DD Form 215, dated in May 
1982, that indicates the veteran received two bronze stars 
with his Vietnam Service Medal, as well as a Republic of 
Vietnam Meritorious Unit Citation.  It was also indicated 
that his service in Vietnam was from March 1, 1970 to July 
28, 1970 and from November 21, 1970 to November 24, 1970.

Review of the veteran's service medical records reveals 
treatment in 1971 for an injury to the right foot when the 
veteran dropped an air conditioner on it, and also for a 
bunion on the right toe, as well as for occipital headaches.  
Service medical records are otherwise unremarkable.  On 
separation examination, in November 1971, there were no 
pertinent complaints and no pertinent findings.

In February 1972, the veteran submitted a claim seeking 
service connection for the right foot injury he experienced 
in 1971 and also for a hearing loss.  He did not claim any 
shell fragment wound residuals or any other disorders at that 
time.  His claims were denied by a March 1972 rating 
decision, which the veteran did not appeal.

In April 1976, the veteran submitted another claim seeking 
service connection for a skin condition, and also for a right 
knee injury in addition to the previously claimed right foot 
injury.  He again did not claim any shell fragment wound 
residuals or any other disorders at that time.  In December 
1977, the veteran, accompanied by his representative, 
appeared and presented testimony at a hearing on appeal 
pertaining to these issues.  The veteran offered testimony 
concerning having a skin disorder while in service, but again 
offered no testimony pertaining to any rocket attacks or 
shell fragment wounds having produced any scars on his skin.  
A VA examination in April 1978 diagnosed seborrheic 
dermatitis, but there were no findings of any scars resulting 
from shell fragment wounds and the veteran had no pertinent 
complaints.  Service connection for a skin disorder was 
subsequently granted by a May 1978 rating decision.  Service 
connection for the veteran's right foot injury was granted by 
the Board in July 1979.

There are numerous medical records throughout the 1970s and 
the early 1980s, within the claims file which were obtained 
pursuant to the veteran's above referenced claims.  These 
medical records were entirely negative for any pertinent 
complaints, diagnosis or treatment.

The veteran's initial VA psychiatric consult was in September 
1981, when he reported a stressor of having been charged by a 
Vietnamese individual with a knife and having killed him.  It 
was reported that the veteran's duties consisted of aircraft 
repair with some going out on patrols with combat exposure.  
The record indicated a possibility of PTSD and also a 
differential diagnostic possibility of multiple conversion 
disorder.  PTSD was to be ruled out.  Subsequent records from 
the VA Mental Health Clinic, in 1981 and 1982, indicate the 
veteran was participating in group therapy.  These records 
further indicate that the veteran was advised to pursue a 
claim for service connection for PTSD.  The records indicate 
a diagnosis of possible PTSD versus conversion disorder.

The veteran's original claim seeking service connection for 
PTSD was received in March 1982.  In April 1982, the veteran 
submitted a statement reporting that he had been stationed in 
Da Nang in March and April 1970, and during that time, the 
area was subject to frequent rocket attacks.  The veteran 
reported that in April 1970, a rocket landed in the compound 
and he was thrown across his hooch by a blast.  The veteran 
also reported that in June 1970, he was on a mission on a 
helicopter which received enemy fire and crash landed.  He 
also reported that about the same time, he was on a patrol in 
the bush, when he was attacked by a Viet Cong member with a 
knife.  He stated he shot and killed this individual when he 
was no more than three or four feet away.

In August 1982, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer.  Although the issues 
on appeal at that hearing were unrelated to the veteran's 
PTSD claim, he did offer testimony regarding his pending PTSD 
claim.  The veteran testified that a rocket hit the hooch 
next to his and he was thrown across his hooch by the blast.  
He stated he thought three people were killed but he was 
unsure if any lived.  He also stated he cut his knees when he 
fell.  He did not mention any shell fragment wounds or other 
injuries resulting.  A complete transcript of the testimony 
is of record.

Received in December 1982 were the veteran's complete service 
personnel records, to include his corrected DD Form 215, 
reporting his dates of service in Vietnam as from March 1, 
1970 to July 28, 1970 and from November 21, 1970 to November 
24, 1970.  Also received was the veteran's record of 
assignments, which indicated that while in Vietnam, his 
military duties were as an Aircraft Communications Systems 
Technician.  It was also indicated that in July 1970 he was 
reassigned from MAG (Marine Air Group) 11, 1st MAW (Marine 
Air Wing) to MAG 12, 1st MAW, Fleet Marine Force Pacific, III 
Marine Amphibious Force.  The veteran's service records 
further indicate that he participated in counter insurgency 
operations from March 2, 1970 until July 20, 1970.  The Board 
notes that the dates indicated on the veteran's list of 
assignments and duties correspond with the veteran's dates of 
service in Vietnam indicated on his DD Form 215.

Received in March 1983 was a letter from a Mr. [redacted] written 
to the veteran.  Mr. [redacted] indicated that he remembered a 
hooch being hit by a rocket and one man being killed and two 
others wounded by the attack.  Mr. [redacted] made no indication 
of being aware of the veteran's whereabouts at the time of 
the attack, nor did he indicate that the veteran's hooch was 
damaged in the attack.

Numerous subsequent VA outpatient treatment records are of 
record, in which the veteran was given a diagnosis of chronic 
PTSD, as well as major depression.  The basis for the 
diagnosis of PTSD is without explanation in those records.

Subsequently received in January 1988 was the command 
chronologies for the 1st Marine Division, which confirmed 
that the Da Nang Air Base had been subject to harassing enemy 
rocket attacks in April 1970, and on April 8, 1970 four 
rockets were launched into the area of the airfield.  It was 
confirmed that MAG 11 sustained one hit in the living 
quarters, which killed one Marine and wounded three others.

The veteran underwent a VA psychiatric examination in May 
1988.  At that time he reported stressors including having 
been ambushed while out on patrol and being subject to enemy 
fire, having been wounded by shrapnel in a rocket attack, and 
also having performed highly classified work that included 
participating in expeditions to liberate POWs.  It was also 
noted that he had a number of somatic complaints which he 
blamed on shrapnel wounds.  Based on the reported stressors, 
a diagnosis of PTSD was made.

Received in June 1988 was a letter from Mr. [redacted], who 
stated he was in Da Nang from 1969 to 1970 and he remembered 
a rocket attack that struck a hooch across from his and there 
were shrapnel holes in their lockers.  He did not indicate 
that he was aware of the veteran's whereabouts at the time of 
this attack, nor did he indicate that the veteran's hooch was 
damaged in the attack.

Also received in June 1988 was a letter from Mr. [redacted], 
who stated that he served with the veteran in Vietnam.  He 
stated that a rocket did hit their compound at Da Nang in 
1970, and shrapnel from the rocket hit his locker.  Mr. 
[redacted] said that was the only attack that hit the compound.  
He further stated that his hooch was across the drainage 
ditch from the veteran's.  He did not indicate that he was 
aware of the veteran's whereabouts at the time of this 
attack, nor did he indicate that the veteran's hooch was 
damaged in the attack.

A record of VA hospitalization from August to September 1988 
indicated the veteran reported a history of numerous 
stressors.  He also reported having lost numerous jobs as a 
result of absenteeism resulting from pain from multiple war 
wounds incurred in a rocket blast that resulted in injuries 
to his "left clavicle, cervical regions, both arms, both 
legs, broken left lower rib, left chest."  He also reported 
banging his back during the rocket attack resulting in injury 
to his left scapula, receiving a blow to his jaw, which 
knocked out teeth, and having his eardrum perforated.  Among 
the veteran's other reported stressors, he reported being on 
the flight line when an aircraft hit by enemy fire was landed 
by the co-pilot and the pilot's head had been blown off.  The 
veteran claimed to have seen this at the landing site.  He 
reported the hooch area was subject to frequent rocket 
attacks and that the hooch right next to his was hit in a 
rocket attack.  He reported being thrown across his hooch by 
the blast and having received his numerous claimed injuries.  
He also reported an individual named "Stretch" having a leg 
blown off in the attack.  He claimed to have applied a 
tourniquet to this individual until medics arrived.  He also 
claimed to have refused the Purple Heart for his wounds 
because they were minor.  The veteran recalled another 
incident in which a pilot received a round in the head and 
his brains were splattered.  The veteran also reported going 
out in a helicopter to salvage equipment from downed 
airplanes and on one such mission his helicopter was shot 
down and he was pinned down by enemy fire for over an hour.  
The veteran reported the perimeter of the base being 
constantly penetrated and he reported patrolling the 
perimeter with another Marine named "Red" when a Vietnamese 
attacked with a machete and he shot and killed him.  He 
stated the Vietnamese was also carrying an AK-47, which 
"Red" kept while he kept the machete.  Based on his 
history, the veteran was diagnosed with PTSD.  He was also 
diagnosed with recurrent major depression and a passive-
aggressive personality disorder.  Subsequent hospitalizations 
from October 1988 to December 1988, from March 1989 to April 
1989, and from May 1989 to June 1989, indicated a 
continuation of the diagnosis of PTSD, recurrent major 
depression and a passive-aggressive personality disorder.

It is noted that on a VA Form 1-9, submitted in January 1989, 
the veteran identified the individual who had a leg blown off 
and whose blood covered the veteran as he tried to stop the 
bleeding as being named "[redacted]."  In the VA record of 
hospitalization from August to September 1988, the veteran 
had previously identified this individual as being named 
"[redacted]", not "[redacted]."

In March 1989, the veteran and his wife, accompanied by his 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer.  The veteran testified 
regarding the April 1970 rocket attack that he was blown 
across his hooch when the  rocket hit and that he sustained 
multiple shrapnel wounds and was also injured by being 
thrown.  He stated that an individual named "[redacted]" was 
hit by the rocket, but he could not remember his full name.  
He testified that his hooch was right next to, adjacent to, 
the one that was hit by the rocket.  He stated he was only 
about 10 feet away from where the rocket hit.  He also 
testified that his unit was reassigned to Japan, which was 
where he went when he left Vietnam.  He also testified that 
he returned to Vietnam to perform a special classified 
mission which he could not discuss further.    A complete 
transcript of the testimony is of record.

Also received was a March 1989 statement from a Mr. [redacted], 
who reported that he had served in the Da Nang area in 1970 
with the 1st MAW and he recalled regularly getting rocket and 
mortar attacks in the area.

On VA examination in November 1990, the diagnosis of PTSD was 
continued.  At that time, the veteran reported constantly 
remembering when he was almost killed by the rocket attack.  
He also reported multiple episodes when close friends were 
killed and he had to carry out their dead bodies.  Numerous 
additional VA medical records, to include outpatient 
treatment records and also inpatient hospitalizations 
throughout the late 1980s and early 1990s, also continued the 
diagnosis of PTSD.

It is also noted that a X-ray study dated in January 1988 
indicated the presence of a small metallic density over the 
left side of the upper thoracic spine which "may represent 
shrapnel."  That finding contrasted with numerous previous 
X-ray studies of the veteran's chest which were negative for 
any such finding.  Also, an X-ray study in August 1991 noted 
that shrapnel was possibly present in the veteran's right 
calf.  It is again noted that the veteran reported no such 
shrapnel for over 20 years.

In May 1992, the veteran and his wife, accompanied by his 
representative, appeared and presented testimony at a hearing 
before a Member of the Board.  The veteran testified that his 
compound at Da Nang was constantly being hit by rocket fire.  
The veteran testified that in an attack on April 1, April 
fools day, the hooch right next to his was hit, he sustained 
multiple shell fragment wounds, as well as a broken rib, and 
got blood all over him by trying to tourniquet a Marine who 
had his leg blown off.  The veteran stated he did not seek 
treatment for his wounds.  The veteran also stated that on 
another incident he was on a helicopter which was shot down 
and they came under fire.  A complete transcript of the 
testimony is of record.

All of the above evidence was considered by the Board in its 
December 1992 decision, which conducted a de novo review of 
the record and determined that service connection for PTSD 
was not warranted.  That Board decision also denied service 
connection for residuals of a shell fragment wound to the 
left scapula.  In making its decision, the Board noted that 
historical documents from the Marine Corps, as well as lay 
statements from fellow service members, confirmed the 
veteran's report of a rocket attack on his base in April 1970 
which killed at least one Marine.  However, the Board further 
noted that while the veteran may have been present in the 
general area, there was no corroboration that the veteran had 
been wounded in such attack, nor that he had attempted to 
rescue any other Marines who had been wounded in such attack.  
It was noted that the veteran was not able to identify the 
names of the killed or the wounded.  The Board further noted 
that the multiple medical records that had carried forward a 
diagnosis of PTSD were based on the veteran's history of 
reported multiple stressors which were not confirmed.  In 
this regard, the Board noted that the veteran's service 
personnel records indicated no history of combat exposure, 
and that after making his claim for service connection, he 
subsequently continuously expanded his claimed stressors.  
The Board noted that the veteran's claims of having sustained 
shell fragment wounds, a broken jaw, or a broken rib, in 
service were not credible, and the Board found the veteran's 
other claimed stressors to be equally incredible.  The Board 
stated that "Even though the veteran obviously does have 
psychiatric problems of some sort, from a legal standpoint 
they do not represent PTSD.  The evidence simply does not 
show that a 'stressor' experience, as required for the 
diagnosis of PTSD, has been verified."

Under applicable legal criteria, the December 1992 Board 
decision which denied service connection for PTSD was final.  
38 U.S.C.A. § 7104.  However, a claim may be reopened if new 
and material evidence is submitted.  38 U.S.C.A. §§ 5107, 
5108.

Prior to the discussion of the evidence which has been 
submitted since the December 1992 Board decision, the Board 
must first note that the United States Court of Veterans 
Appeals (Court) has held the Board must perform a two-step 
analysis when the veteran seeks to reopen a claim based on 
new evidence.  First, the Board must determine whether the 
evidence is "new and material."  Second, if the Board 
determines that the claimant has produced new and material 
evidence, the claim is reopened and the Board must evaluate 
the merits of the veteran's claim in light of all the 
evidence, both old and new.  Manio v. Derwinski, 1 Vet. 
App. 144 (1991).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant and which, by itself or in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board notes that, until recently, caselaw of the Court of 
Veterans Appeals mandated that a third question to be 
resolved in the first step of the Manio analysis was to 
determine whether, in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
Colvin, supra, at 174; see Evans, supra, at 283.  However, 
the United States Court of Appeals for the Federal Circuit 
has held that judicially-created standard to be inconsistent 
with the language of section 3.156(a) of VA's regulations, 
cited above, and has overruled the Colvin test to that 
extent.  Hodge v. West, ___ F. 3d. ___, No. 98-7017 (Fed. 
Cir. Sept. 16, 1998).  It is therefore impermissible to apply 
this third question in the first step of the Manio analysis 
to the veteran's claim.  Instead, the claim must be analyzed 
in light of 38 C.F.R. § 3.156, cited and quoted above.

This new standard was further illuminated by the Court of 
Veterans Appeals which held that the Hodge ruling provides 
for a reopening standard which calls for judgments as to 
whether new evidence (1) bears directly or substantially on 
the specific matter, and (2) is so significant that it must 
be considered to fairly decide the merits of the claim.  
Fossie v. West, No. 96-1695 (U.S. Vet. App. Oct. 30, 1998).  

Having discussed the appropriate legal analysis to be applied 
to the veteran's claim, the Board notes that although the RO 
included a copy of the full text of 38 C.F.R. § 3.156 within 
the January 1994 statement of the case provided to the 
veteran, the RO proceeded to analyze his claim by applying 
the impermissible test set forth in Colvin, requiring that, 
in order to reopen a previously denied claim, "there must be 
a reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both new and old, would 
change the outcome."  Colvin at 174.  The RO continued to so 
analyze the claim in all subsequent supplemental statements 
of the case.

The Court of Veterans Appeals has stated that when the Board 
addresses in a decision a question not addressed by the RO, 
the Board must consider whether or not the claimant has been 
given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to submit such 
evidence and argument.  If not, it must be considered if the 
veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet.App. 384, 393 (1993).  In addition, if the Board 
determines the veteran has been prejudiced by a deficiency in 
the statement of the case, the Board should remand the case 
to the RO pursuant to 38 C.F.R. § 19.9 (1998), specifying the 
action to be taken.  Bernard at 394.

Accordingly, the Board finds that as the veteran's claim was 
adjudicated by the RO applying the impermissibly restrictive 
standard of Colvin, as specifically overruled by Hodge.  
Since the veteran's claim was adjudicated by the RO under an 
impermissibly strict standard, the veteran has been 
prejudiced.  As provided for by Bernard, the Board must 
therefore remand this claim to the RO for readjudication 
under 38 C.F.R. § 3.156.

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

The RO should review the veteran's claims 
file, to include all evidence submitted 
since its previous rating decision, and 
should reevaluate whether or not new and 
material evidence to reopen the veteran's 
claim of entitlement to service 
connection for PTSD has been submitted.  
In making this determination, the RO 
should follow the provisions of 38 C.F.R. 
§ 3.156(a), in accordance with the 
guidance of Hodge and Fossie, supra, and 
not the more restrictive requirements set 
forth in Colvin, supra.  If the 
determination remains unfavorable to the 
veteran, the RO should furnish him, and 
his representative, with a supplemental 
statement of the case, in accordance with 
38 U.S.C.A. § 7105.

Upon completion of the requested development, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order, following appropriate appellate 
procedures.

The purpose of the REMAND is to ensure due process of law.  
The Board does not intimate any opinion, either factual or 
legal, as to the ultimate disposition warranted in this case.  
No action is required of the veteran until he receives 
further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 12 -


